   SAMUEL D. CASTOR, ESQ. (NBN 11532)
 1
   ANNE-MARIE BIRK, ESQ. (NBN 12330)
 2 Email: policy@switch.com
   SWITCH, LTD.
 3 7135 South Decatur Ave.
   Las Vegas, Nevada 89118
 4 Telephone: 702/444-4111

 5
     JAMES D. BOYLE, ESQ. (NBN 08384)
 6   E-mail: jboyle@nevadafirm.com
     JOANNA M. MYERS, ESQ. (NBN 12048)
 7   E-mail: jmyers@nevadafirm.com
     JESSICA M. LUJAN, ESQ. (NBN 14913)
 8   E-mail: jlujan@nevadafirm.com
 9   HOLLEY DRIGGS WALCH
     FINE PUZEY STEIN & THOMPSON
10   400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
11   Telephone: 702/791-0308
12 Attorneys for Plaintiff /Counter-Defendant

13 Switch, Ltd.

14                           UNITED STATES DISTRICT COURT

15                                 DISTRICT OF NEVADA

16   SWITCH, LTD., a Nevada corporation,         Case No.: 2:19-cv-00631-GMN-NJK
                                                 ORDER ON
17                  Plaintiff,                   PLAINTIFF’S MOTION FOR
                                                 EXTENSION OF TIME TO FILE
18          v.                                   RESPONSES TO DEFENDANTS’
19   UPTIME INSTITUTE, LLC, a Delaware           MOTION FOR PROTECTIVE
     limited liability company; and UPTIME       ORDER [DKT. #45] (THIRD
20   INSTITUTE PROFESSIONAL                      REQUEST) AND DEFENDANTS’
     SERVICES, LLC, a Delaware limited           MOTION TO EXCLUDE
21   liability company,                          PLAINTIFF’S INSIDE COUNSEL
                                                 SAMUEL CASTOR FROM TAKING
22                  Defendants.                  AND DEFENDING DEPOSITIONS
23                                               [DKT. #46] (SECOND REQUEST)

24          Plaintiff Switch, Ltd. (“Switch”), by and through its undersigned counsel, hereby
25 files its Motion for Extension of Time to File Responsive Pleadings to Defendants’ Motion

26 for Protective Order [Dkt. #45] (Third Request) and Defendants’ Motion to Exclude

27 Plaintiff’s Inside Counsel Samuel Castor From Taking and Defending Depositions [Dkt.


                                                -1-
 1 #46] (Second Request) (“Motion”).

 2           This Motion is brought under Fed.R.Civ.P. 6(b) and is supported by the
 3 Declaration of Samuel Castor attached hereto as Exhibit 1, and the following

 4 Memorandum of Points and Authorities.

 5                   MEMORANDUM OF POINTS AND AUTHORITIES
 6 I.        BACKGROUND
 7          Defendants filed a Motion for Protective Order on February 14, 2020, at 10:45 p.m.
 8 PST [Dkt. #45]. On February 18, 2020, Plaintiff filed a Motion to Extend Time for Plaintiff

 9 to File Responsive Pleading [Dkt. #47] with the court. The Court entered an Order on

10 February 19 [Dkt. #48], granting the motion and making Plaintiff’s responsive pleading

11 due on February 24, 2020. Plaintiff agreed to the requested extension for the reply brief as

12 well, which extended the deadline for the reply until March 2, 2020. Thereafter, the parties

13 began settlement discussions, and in an effort to focus on those negotiations, stipulated on

14 February 24, 2020 to an extension of eighteen (18) days, and the Court ordered the

15 extension on February 26, 2020 [Dkt. #52], permitting Plaintiff to file its Opposition on

16 March 13, 2020, and Defendants to file their Reply on March 20, 2020.

17          In addition to the Motion for Protective Order, on February 14, 2020, Defendants
18 filed a Motion to Exclude. The deadline for Plaintiff to file a responsive pleading was

19 February 28, 2020. Pursuant to LR 7-2(b), Defendants’ reply was due March 6, 2020.

20 Given the parties efforts to resolve this matter, the parties further stipulated to an extension

21 of eighteen (18) days, and the Court ordered the extension on February 26, 2020 [Dkt. #52],

22 permitting Plaintiff to file its Opposition on March 17, 2020, and Defendants to file their

23 Reply on March 24, 2020.

24          Also requested within the Court’s Order on February 26, 2020 [Dkt. #52], the
25 deadline for Defendants to file an answer or otherwise respond to Plaintiff’s Second

26 Amended Complaint was extended from March 5, 2020 to March 23, 2020.

27 ///


                                                  -2-
 1          The parties are making progress in their settlement discussions, are in the process
 2 of preparing and negotiating settlement documents, and as such, Plaintiff sought an

 3 extension from Defendants of an additional seven (7) days within which to finalize those

 4 negotiations and documents to resolve this case. Additionally, a medical emergency and

 5 logistical complications due to the global COVOID 19 pandemic have delayed the parties’

 6 resolution.

 7          As such, on March 13, 2020, at 9:14 AM, Plaintiff reached out to Defendants’
 8 counsel to seek an extension of seven (7) days allowing the parties to finalize settlement

 9 documents without the need for further motion practice. A second email was sent to

10 Defendants’ counsel at 9:41 AM explaining a medical emergency. At 10:51 AM, Plaintiff

11 forwarded a proposed Stipulation to extend the deadlines to Defendants’ counsel;

12 however, as has been customary with Defendants’ counsel, at 2:45 PM, Plaintiff received

13 an email with several conditions. Defendant continued to modify the conditions but the

14 parties were unable to reach an agreement. Given time is of the essence, the fact the parties

15 are underway in settlement negotiations, a family emergency, and the global pandemic

16 causing logistical constraints, Plaintiff asks for a few more days with this Motion.

17          To allow the parties to continue meaningful settlement discussions, Plaintiff
18 respectfully requests an extension of the following deadlines by seven (7) days, as follows:

19           Defendants’ Motion for Protective Order [Dkt. #45]:
20                   Plaintiff’s current response deadline:       March 13, 2020
21                   Requested response deadline:                 March 20, 2020
22                   Defendants’ current reply deadline:          March 20, 2020
23                   Requested reply deadline:                    March 27, 2020
24
             Defendants’ Motion to Exclude Plaintiffs’ Inside Counsel Samuel Castor
25           from Taking and Defending Depositions (“Motion to Exclude”) [Dkt. #46]:

26                   Plaintiff’s current response deadline:       March 17, 2020

27                   Requested response deadline:                 March 24, 2020


                                                 -3-
 1                  Defendants’ current reply deadline:           March 24, 2020
 2                  Requested reply deadline:                     March 31, 2020
 3           Motion to Dismiss Second Amended Complaint:
 4                   Plaintiff’s current response deadline:       March 23, 2020
 5                   Requested response deadline:                 March 30, 2020
 6 II.       LEGAL ARGUMENT
 7           A. Good Cause Exists to Grant the Short Extension Per Rule 6(b)(1)(B).
 8           Rule 6(b) permits the Court to extend the time to file an opposition upon a showing
 9 of good cause and excusable neglect. Fed.R.Civ.P. 6(b)(1)(B).

10           “’Good cause’ is a non-rigorous standard that has been construed broadly across
11 procedural and statutory contexts.” Id. citing Ahanchian v. Xenon Pictures, Inc., 624 F.3d

12 1253, 1259 (9th Cir. 2010) (discussing “good cause” in the context of Fed. R. Civ. P.

13 6(b)(1)) (emphasis added). It generally involves a case-by-case assessment of whether

14 there is some good reason for the delay or requested extension in the absence of bad faith

15 and prejudice to the non-moving party. See id., at 1109-1110.

16           Here, good cause exists because Switch is seeking a minimal extension of seven
17 (7) days to allow the parties to continue meaningful settlement discussions and resolve this

18 matter. Good cause also exists, because Plaintiff’s counsel is currently undergoing a family

19 emergency and a major pandemic is sweeping the world.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///


                                                 -4-
 1 III.     CONCLUSION
 2          For the reasons set forth herein, Plaintiff respectfully requests the Court grant its
 3 Motion for an extension of seven (7) days to file its oppositions to Defendants’ Motions

 4 [Dkts. #45 & #46] as well as for Defendants to file their response to Plaintiff’s Second

 5 Amended Complaint.

 6          DATED this 13th day of March, 2020.
 7                                             SWITCH, LTD.
 8

 9                                             __/s/: Samuel Castor_________________
                                               SAMUEL D. CASTOR, ESQ (NBN 11532)
10                                             ANNE-MARIE BIRK, ESQ. (NBN 12330)
                                               7135 South Decatur Blvd.
11                                             Las Vegas, Nevada 89118

12                                             JAMES D. BOYLE, ESQ. (NBN 08384)
                                               JOANNA M. MYERS, ESQ. (NBN 12048)
13                                             JESSICA M. LUJAN, ESQ. (NBN 14913)
                                               HOLLEY DRIGGS WALCH
14                                             FINE PUZEY STEIN & THOMPSON
                                               400 South Fourth Street, Third Floor
15                                             Las Vegas, Nevada 89101

16                                             Attorneys for Plaintiff / Counter-Defendant
                                               Switch, Ltd.
17

18

19

20

21

22

23

24

25

26

27


                                                -5-
